--------------------------------------------------------------------------------


Exhibit 10.3
FIRST AMENDMENT TO SECURITY AGREEMENT


This First Amendment to Security Agreement (the “Amendment”) is dated as of the
6th day of October, 2006 and is entered into by and between VERICHIP
CORPORATION, a Delaware corporation with a principal place of business at 1690
South Congress Avenue, Suite 200, Delray Beach, Florida 33445 (“the Debtor”),
and Applied Digital Solutions, Inc., a Missouri corporation located at 1690
South Congress Avenue, Suite 200, Delray Beach, Florida 33445 (the “Secured
Party”).
 
R E C I T A L S:
 
WHEREAS, Secured Party and Debtor have previously entered into a Security
Agreement dated as of December 27, 2005 (the “Security Agreement”) securing the
obligations of Debtors under the Commercial Loan Agreement dated December 27,
2005 (the “Credit Agreement”) and the Working Capital Revolving Line of Credit
made pursuant to the Credit Agreement (the “Loan”).
 
WHEREAS, Debtor has requested and Lender has agreed to increase the principal
amount of the Loan in the amount of $4,500,000.00 and to make certain other
amendments to the Credit Agreement, including a change in the applicable
interest rate, subject to certain terms and conditions;
 
WHEREAS, Debtor and Secured Party have agreed to certain modifications to the
Security Agreement; and
 
WHEREAS, Debtor and Secured Party have executed and delivered that certain First
Amendment to the Credit Agreement of even date herewith and that certain Amended
and Restated Revolving Line of Credit Note - Working Capital of even date
herewith in the principal amount of $13,000,000.00.
 
NOW THEREFORE, in consideration of the mutual covenants, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:
 
W I T N E S S E T H:
 
1.  Incorporation and Recitals. The above recitals are true and correct and are
incorporated herein by reference.
 
2. Definitions. All capitalized terms used herein shall, except as modified
herein, have the meaning subscribed to them in the Security Agreement. All
references to the “Security Agreement” set forth in the Loan Documents are
hereby deemed to include reference to the Security Agreement, as hereby amended.
All references to the Security Agreement set forth in the Credit Agreement as
amended by that First Amendment to Commercial Loan Agreement dated as of even
date herewith (the “Credit Agreement”) and all other documents executed by
Debtors, and/or Lender in connection with the Loan (the “Loan Documents”) are
hereby deemed to refer to the Security Agreement, as hereby amended.
 

--------------------------------------------------------------------------------


 
3. Amendment to Amount of Loan: The first whereas clause is amended by replacing
“Eight Million Five Hundred Thousand Dollars ($8,500,000.00)” with “Thirteen
Million Dollars ($13,000,000.00)”.
 
4. Representations and Warranties. The terms and conditions, representations and
warranties, and covenants as set forth in the Security Agreement and all other
loan documents executed by Debtor in favor of Lender in connection with the Loan
are hereby ratified and affirmed by Debtor, and Debtor hereby agrees that the
said terms and conditions, and covenants are valid, true and correct as if made
on the date hereof. The Debtor hereby ratifies, affirms and acknowledges the
continuing and unconditional security interest in the Collateral as described in
the Security Agreement.
 
5. Cooperation; Further Assurances. Debtor agrees to cooperate with Lender so
that the interests of Lender are protected and the intent of the Security
Agreement can be effectuated. Debtor agrees to execute all documents and to
provide whatever further assurances Lender may request or deem necessary to
effectuate the terms of the Security Agreement.
 
6. No Implied Modifications. Except as expressly modified hereby, all terms and
provisions of the Security Agreement shall remain unchanged and in full force
and effect.
 
IN WITNESS WHEREOF, the parties have executed this First Amendment to Security
Agreement as of the day and year first written above.
 
 
DEBTOR:
     
 
VERICHIP CORPORATION
           
 
By:
/s/ William Caragol
 
 
Print Name: William Caragol
 
 
Title: CFO
     
 
SECURED PARTY:
     
 
APPLIED DIGITAL SOLUTIONS, INC.
           
 
By:
/s/ Evan C. McKeown
 
 
Print Name: Evan C. McKeown
 
 
Title: CFO





2





